Title: Enclosure: Gouverneur Morris to Alexander Hamilton, 4 March 1796
From: Morris, Gouverneur
To: Hamilton, Alexander


          
            My Dear Hamilton
            London March 4. 1796
          
          I have just now written to the President to communicate some Intelligence lately received from Paris. This I have done in abstract but my correspondent has written to me as follows “The Government here are highly displeased with ours. You may easily guess the Reason. It is come to a very serious pitch. A fleet is to be sent to our shore with a new minister. A definitive answer must be given in 15 days. The Government are to declare to us within a few days that our Treaty with them is annulled. This will put Mr Monroe in a cruel Dilemma—He is already much displeased and a war will probably be the consequence. The British will be glad of this. Perhaps we may have here a Revolution from

the Industry of the Jacobins. The Finances are worse than ever. They cannot stand much longer.” This letter is dated in Paris the 15th of last month. You may be sure by my communicating it to you that I have confidence in the source.
          I have barely stated to the President the intention as to a new Minister. To you I will declare my conviction that this Government cannot stand whether the Monarchy be restored or not. The adherents to the Royal Cause grow dayly more numerous. If I knew decidedly the steps to be taken in aid of them I could tell you almost with certainty whether they would be successful. For the state of that Country now presents sufficient data on which to reason soundly. I need not say to you that if the French Rulers persist in the measures which are abovementioned America will probably be obliged to take part in the War. On a former occasion when they talked somewhat highly, I told them that they would certainly force us into the contest but as certainly it would be against them, let the predilections in their favour be ever so great, because it would be madness in us to risk our Commerce against the Navy of the world. That to join them would do them no good and would do us much evil. That time they believed me. What representations Mr Monroe may make, I cannot pretend to divine & much less the effect of them. Supposing however that you should be driven to make this election you will naturally weigh not only the naval force but also the financial resources of the opposed powers. The noisy folks with you will undoubtedly be loud on our obligations to France and on the long list of our grievances from England. As to the former I think we should always seek to perform acts of kindness towards those who at the bidding of their Prince stept forward to fight our battles. But would it be kind to support that power which now tyrannizes over France and reduces her inhabitants to unheard of misery? Would it be grateful to mix with—much less to league with those whose hands are yet red with the blood of him who was our real protector? Would it be decent? As to the conduct of Britain towards us, although I see as clearly as others the grounds which we have to complain and can readily account for the resentments which have been excited, yet I give due weight to the causes by which that conduct was instigated—And while in some cases I find it unjustifiable, I cannot consider it as in all cases inexcusable. Provided therefore that our honor

be saved, I am so far from thinking that the injuries we have endured should become the source of inextinguishable hatred and perpetual war that I would seek in future good offices the fair motive for consigning them to oblivion.
          I have not my Dear Hamilton any such view of our present political machinery as to judge what may be the effect of lofty menace. It is possible after all that the demand may turn on a single pivot that we shall no longer pretend to claim an exemption from seizure for those goods of an enemy which may be found in our ships. If so the case is plain and easy. We slide back to the law of Nations which it is our interest to preserve unimpeached. Probably we shall be called upon for our guarantee of St Domingo & here many curious questions will arise—in the course of which we shall see perhaps some very strange things. It appears certain to me that the French Directory would not risk high language to us, if they had not received previous assurances that the people would force our Government to sacrifice the national interest. Those assurances were I presume given and the present plan proposed while victory seemed yet bound to the French standards, and while you received official assurances of the prosperous state of their internal affairs. The scene is now not only changed but almost reversed, & I presume that the language if not the conduct of certain persons will experience a similar change. Adieu &c.
        